Title: To Thomas Jefferson from John Ruggles Loper, 27 August 1807
From: Loper, John Ruggles
To: Jefferson, Thomas


                                                
                            Dr Sir
                     
                            New York 27th August 1807
                        

                        From A Strong hand and Mind Matured With Reflection you Receave the third Letter In the three you Will Candid facts Which No Other Citizen Dare Mention or infer or think—My Country Wants a Leader—As But Two have Come forward—My Stature is Low But Not Disgrassfull—as Industry has Ever Been My Leading Star and Shall Be—As I am Confident you are Gentleman Enough to Lay the three Letters Before Congress Which is Ext[ring?]—
                  I Remain Without Compliment or Appology
                        
                            J R Loper
                     
                        
                    